Petition for Writ of Prohibition Dismissed and Memorandum Opinion filed
April 2, 2009







 
Petition
for Writ of Prohibition Dismissed and Memorandum Opinion filed April 2, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00241-CR
____________
 
IN RE BARRY DWAYNE MINNFEE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF
PROHIBITION
 

 
M E M O R
A N D U M   O P I N I O N
On March
16, 2008, relator, Barry Dwayne Minnfee, filed a petition for writ of
prohibition in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1. 




A writ
of prohibition operates like an injunction issued by a superior court to
control, limit or prevent action in an inferior court.  Holloway v. Fifth
Circuit Court of Appeals, 767 S.W.2d 680, 682 (Tex. 1989) (per curiam). 
The writ of prohibition enables a superior court to protect and enforce its
jurisdiction and judgments.  Id. at 683.  However, the use of a writ of
prohibition is limited to cases in which we have actual jurisdiction of a
pending proceeding.  In re Nguyen, 155 S.W.3d 191, 194 (Tex. App.CTyler 2003, orig. proceeding); In
re Wyatt, 110 S.W.3d 511, 511 (Tex. App.CWaco 2003, orig. proceeding). 
Relator does not have an appeal pending in this court.  Therefore, we have no
jurisdiction to consider relator=s petition. 
Because
we do not have jurisdiction, the petition for writ of prohibition is ordered
dismissed.  
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.  
Do Not PublishCTex. R. App. P. 47.2(b).